DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites chopping the cooked pastrami prior to mixing the pastrami portions with the binder and given that claim 1 recites cutting the cooked pastrami into pastrami portions, it is unclear if the cooked pastrami is to be cut and chopped and if so, it is unclear as to how the two differ.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter US 2007/0269582 in view of Tallbm et al, Pastrami Loaf with QView!!! (https://www.smokingmeatforums.com/threads/pastrami-loaf-with-qview.263815/page-2#post-1716471).
Regarding claims 1, 3, 7, 10, 11, 12 Carter teaches a method of making a pastrami product comprising: providing a raw meat (brisket) [0016 and Ex.1]; applying a brine to the raw meat [0016]; covering the raw meat with spices after the brine is applied [0017]; cooking the raw meat in an oven at a first temperature for a first duration to make a cooked pastrami [0018 and Ex. 1]; cutting (grind) the cooked pastrami into pastrami portions [0020]. Carter further teaches stuffing the ground pastrami into a sausage casing and further cooking but does not expressly disclose mixing the pastrami portions with a binder to create a composite, the binder including trimming and lean meat. 
Tallbm discloses a process of making a pastrami loaf which is “basically just a sausage loaf” (#1, The Meat) and teaches mixing pastrami (venison) with binder (“feel free to add an appropriate amount of binder. I did 2% Soy Protein Isolate recently and it helped keep the slices from breaking easily after they are frozen and defrosted. I may up to 2.3%. NDFM should work fine as a binder as well”) and beef fat from brisket (it is noted that “lean meat” is not expressly stated; however as the fat must be cut away from the meat one would have reasonably assumed that at least some meat would be on the fat, hence “lean meat”) and states, “The use of Beef Fat for the fat component is a MUST to get that beef and pastrami flavor.” (#1, The Taste). Tallbm cooked the loaf in an oven at a second temperature for a second duration (“I bumped up the temp to 140F, 160F, 170F, anywhere between an hour to a half hour”); and packaged the cooked composite (#15, “sliced, vac sealed and are now in the fridge or freezer.”). 
Thus, it would have been obvious to one of ordinary skill in the art to modify the invention of Carter by mixing the cooked ground pastrami portion with a binder, including trimming and lean meat, to hold the product together and for better cutting and to use trimming and lean meat, such as beef fat, for the added taste. With respect to claim 12, it is noted that the method of modified Carter would result in the pastrami being cooked twice and the binder cooked once. 
Regarding claim 2, claim 1 is applied as stated above. As Carter teaches grinding the cooked pastrami, the present limitation of “chopping” is considered met by the prior art.
Regarding claim 4, claim 1 is applied as stated above. Carter discloses spices to include pepper, coriander, and sugar [0014].
Regarding claim 5, claim 1 is applied as stated above. Carter discloses wherein the raw meet is cooked to an internal temperature of 120℉ [0031]. The temperature of Carter differs from the presently claimed 155℉; however, applicant is reminded that MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, discovering the optimum temperature of meat involves only routine skill in the art and it is well-known in the art for one to cook meat to varying internal temperatures depending on personal preference. 
Regarding claim 6, claim 1 is applied as stated above. Tallbm further states cooking the loaf (composite) to an internal temperature of 160℉ (“Cook to an IT of 160F (USDA recommended IT to kill E.Coli in ground beef as well as USDA recommendation to cook Wild Game meat that is not poultry, poultry is 165F”) (#22). Thus, it would have been obvious for one to cook the product of Carter to a temperature known to kill microbes. 
Regarding claims 8 and 9, claim 1 is applied as stated above. Tallbm does disclose mixing ratios (see ingredients) and additional ingredients such as spices but the prior art does not expressly disclose the presently claimed concentration of ingredients. However, applicant is reminded that MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, discovering the optimum amounts of ingredients involves only routine skill in the art and it would have been obvious for one to adjust ingredient amount based on the desired taste of the final product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792